Exhibit 10.5

 

 

 

 

EXECUTION COPY

 

 

 

 

 

 

 

 

SIEMENS HEARING INSTRUMENTS, INC.

HEARUSA, INC.

STOCK PURCHASE AGREEMENT

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

1.

Purchase and Sale of Common Stock

1

 

1.1

Sale and Issuance of Common Stock

1

 

1.2

Closing; Delivery; Form of Payment

1

 

1.3

Defined Terms Used in this Agreement

1

2.

Representations and Warranties of the Company

4

 

2.1

Organization, Good Standing, Corporate Power and Qualification

4

 

2.2

Capitalization

4

 

2.3

Subsidiaries

5

 

2.4

Authorization

5

 

2.5

Valid Issuance of Shares; Listing

5

 

2.6

Governmental Consents and Filings

5

 

2.7

Non-Contravention

6

 

2.8

Reports and Financial Statements

6

 

2.9

Litigation

7

 

2.10

Compliance with Law

7

 

2.11

Taxes

8

 

2.12

Intellectual Property

8

 

2.13

Conflicts of Interest

8

 

2.14

Disclosure

9

 

2.15

Credit Agreement

9

3.

Representations and Warranties of the Purchaser

9

 

3.1

Authorization

9

 

3.2

Purchase for Own Account; No Solicitation; Unregistered Shares

9

 

3.3

Disclosure of Information; Etc.

10

4.

Conditions to the Purchaser’s Obligations at Closing

10

 

4.1

Representations and Warranties

10

 

4.2

Performance

10

 

4.3

Compliance Certificate

10

 

4.4

Qualifications

10

 

4.5

Joint Certificate

10

 

4.6

Certain Payments

10

 

4.7

Credit Agreement and Security Agreement

10

 

4.8

Supply Agreement

11

 

4.9

Investor Rights Agreement

11

 

4.10

Certain Contractual Commitments

11

 

4.11

Approvals

11

 

4.12

Due Diligence

11

 

4.13

Opinion of Company Counsel

11

 

4.14

Secretary’s Certificate

11

 

4.15

Proceedings and Documents

11

5.

Conditions of the Company’s Obligations at Closing

11

 

5.1

Representations and Warranties

11

 

5.2

Performance

11

 

i



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 



 

 

 

5.3

Qualifications

11

 

5.4

Joint Certificate

12

 

5.5

Credit Agreement and Security Agreement

12

 

5.6

Supply Agreement

12

 

5.7

Investor Rights Agreement

12

6.

Survival of Representations and Warranties; Indemnity

12

 

6.1

Survival of Warranties

12

 

6.2

Indemnification

12

 

6.3

Certain Limitations and Other Provisions

12

 

6.4

Satisfaction of Claim

14

7.

Miscellaneous

14

 

7.1

Transfer; Successors and Assigns

14

 

7.2

Governing Law; Integration; Amendment; Waiver; Remedies Cumulative

14

 

7.3

Counterparts

15

 

7.4

Certain Rules of Construction

15

 

7.5

Notices

16

 

7.6

Fees and Expenses

16

 

7.7

Severability

16

 

7.8

Forum; Waiver of Jury Trial

16

 

Exhibit A

Form of Amendment to Credit Agreement

Exhibit B

Form of Amendment to Security Agreement

Exhibit C

Form of Amendment to Supply Agreement

Exhibit D

Form of Amendment to Investor Rights Agreement

Exhibit E

Form of Legal Opinion of Company Counsel

 

 

ii

 



 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

This is a Stock Purchase Agreement (the “Agreement”) made as of the 23rd day of
December, 2008 by and between HearUSA, Inc., a Delaware corporation (the
“Company”), and Siemens Hearing Instruments, Inc., a Delaware corporation (the
“Purchaser”), and by which the Company and the Purchaser, in consideration of
the agreements set forth below (the mutuality, adequacy and sufficiency of which
are hereby acknowledged), hereby agree as follows:

 

1.

Purchase and Sale of Common Stock.

1.1.      Sale and Issuance of Common Stock. Subject to the terms and conditions
of this Agreement, the Purchaser agrees to purchase, and the Company agrees to
sell and issue to the Purchaser, 6,400,000 shares of the common stock, $0.10 par
value, of the Company (the “Common Stock”) at a purchase price of $0.60 per
share. The shares of Common Stock issued to the Purchaser pursuant to this
Agreement shall be referred to in this Agreement as the “Shares,” and the
aggregate purchase price payable for the Shares shall be referred to in this
Agreement as the “Aggregate Purchase Price.”

1.2.      Closing; Delivery; Form of Payment.

(a)       The payments and deliveries contemplated by Section 1 (the “Closing”)
shall occur at the offices of Sutherland Asbill & Brennan LLP, 999 Peachtree
Street, Atlanta Georgia 30309 commencing at 9:00 a.m., local time, on December
23, 2008, or at such other time and place upon which the Company and the
Purchaser mutually agree.

(b)       At the Closing, the Company shall deliver to the Purchaser a
certificate representing the Shares against payment of the Aggregate Purchase
Price by cancellation of indebtedness of the Company to the Purchaser. The
certificate shall also represent a like number of rights under the Shareholder
Rights Plan.

(c)       At the Closing, the Purchaser shall cancel Trade Debt in a face amount
equal to the Aggregate Purchase Price. The Trade Debt to be cancelled shall be
selected by the Purchaser based on ageing, so that the oldest Trade Debt (other
than the Trade Debt based on the July Invoices) shall be the first selected for
cancellation.

1.3.       Defined Terms Used in this Agreement. In addition to the terms
defined in the rules of construction set forth in Section 7.4, the following
terms used in this Agreement shall have the meanings set forth or referenced
below.

“Aggregate Purchase Price” has the meaning assigned to it in Section 1.1.

“Affiliate” means, with respect to any person, any other person directly or
indirectly controlled by, controlling, or under common control with such person;
and for purposes of this definition, "control" (including the concept of
"control" when used in the terms "controlled by" and "controlled") means the
possession, directly or indirectly, of the power to

 

--------------------------------------------------------------------------------

direct or cause the direction of management and policies of such other person,
whether through the ownership of voting securities, by contract or otherwise
means with respect to any person.

“Applicable Law” means each applicable provision of any constitution, statute,
law, ordinance, code, rule, regulation, decision, order, decree, judgment,
release, license or other official legally binding pronouncement of, or
agreement with, any Governmental Authority.

“Closing” has the meaning assigned to it in Section 1.2(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning assigned to it in Section 1.1.

“Company SEC Documents” has the meaning assigned to it in Section 2.8(a).

“Credit Agreement” means the Second Amended and Restated Credit Agreement dated
as of December 30, 2006 between the Company and the Purchaser, as amended by the
First Amendment to Credit Agreement, dated June 27, 2007, and by the Second
Amendment to Credit Agreement and First Amendment to Investor Rights Agreement
and Supply Agreement, dated September 24, 2007.

“Disclosure Letter” means the Disclosure Letter of even date herewith delivered
by the Company to the Purchaser.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any federal, state, local or non-U.S.
legislative, executive, judicial, quasi-judicial or other public authority,
agency, department, bureau, division, unit, court or other public body.

“Joint Certificate” has the meaning assigned to it in Section 4.5.

“July Invoices” means the invoices issued in July, 2008 under the Supply
Agreement giving rise to Trade Debt otherwise due on October 31, 2008.

“Indemnified Party” and “Indemnifying Party” have the meanings assigned to them
in Section 6.3(d).

“Investor Rights Agreement” means Investor Rights Agreement dated as of December
30, 2006 between the Company and the Purchaser, as amended by the Second
Amendment to Credit Agreement and First Amendment to Investor Rights Agreement
and Supply Agreement, dated September 24, 2007.

“Knowledge” means, when referring to the Company’s knowledge, the knowledge of
the following persons after due inquiry: Stephen J. Hansbrough, Chairman of the
Board and Chief Executive Officer, or Gino Chouinard, Chief Financial Officer.

 

2

 



 

--------------------------------------------------------------------------------

“Lien” means any mortgage, deed to secure debt, security interest, lien, pledge,
encumbrance or adverse claim of any kind whatsoever, including the interest of a
lessor under any capital lease.

“Loss” has the meaning assigned to it in Section 6.2.

“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company and its
Subsidiaries, taken as a whole.

“Permit” means any license, permit, authorization or certificate issued by a
Governmental Authority.

“Restriction” means any option, right of refusal or similar right or other
restriction of any nature whatsoever

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shareholder Rights Plan” means the Rights Agreement between the Company and the
Bank of New York dated December 14, 1999, as amended and restated pursuant to
the Amended and Restated Rights Agreement filed May 7, 2002, as the same may
have been further amended, restated or modified.

“Shares” has the meaning assigned to it in Section 1.1.

“Subsidiary” means, when used to determine the relationship of one person to
another person, a person of which an aggregate of 50% or more of the stock of
any class or 50% or more of other ownership interests is owned of record or
beneficially by such person, or by one or more subsidiaries of such person, or
by any combination of such party and one or more subsidiaries of such person.

“Supply Agreement” means the Amended and Restated Supply Agreement dated as of
December 30, 2006, as amended by the Second Amendment to Credit Agreement and
First Amendment to Investor Rights Agreement and Supply Agreement dated
September 24, 2007.

“Tax” or “Taxes” means each or all, as applicable, taxes, assessments, charges,
duties, fees, levies or other governmental charges, including all federal,
state, local, foreign or other income, profits, unitary, business, franchise,
capital stock, real property, personal property, intangible taxes, withholding,
FICA, unemployment compensation, disability, transfer, sales, use, excise and
other taxes, assessments, charges, duties, fees, or levies of any kind
whatsoever (whether or not requiring the filing of returns) and all deficiency
assessments, additions to tax, penalties and interest.

“Threshold” has the meaning assigned to it in Section 6.3(b).

“Third Party Claim” has the meaning assigned to it in Section 6.3(e).

 

3

 



 

--------------------------------------------------------------------------------

“Trade Debt” means indebtedness outstanding under the Supply Agreement arising
out of the sale of goods or services to or for the benefit of the Company or
based on its orders.

“Transaction Agreements” means this Agreement, the amendments to the Credit
Agreement, the Supply Agreement and the Investor Rights Agreement referred to in
Sections 5 and 6, and any other agreements, instruments or documents entered
into in connection with this Agreement.

2.   Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

2.1.      Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted and as proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect. Each Subsidiary of the Company is a corporation duly
organized, validly existing and in good standing under the state of its
organization and has all requisite corporate power and authority to carry on its
business as presently conducted and as proposed to be conducted. Each Subsidiary
of the Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.

2.2.      Capitalization.

(a)       The authorized capital stock of the Company consists of (i) 75,000,000
shares of $0.10 par value common stock, of which 37,904,384 shares are issued
and outstanding and 523,662 shares are held in the Company’s treasury; and (ii)
7,500,000 shares of $1.00 par value preferred stock, of which 233 shares of
Series J preferred stock are issued and outstanding and 0 shares are held in the
Company’s treasury. Except as set forth in Section 2.2 of the Disclosure Letter:
(i) all shares or other interests of the Company’s capital stock were legally
and validly authorized and issued, fully-paid and nonassessable, without
violation of any preemptive or dissenters’ or similar rights and in full
compliance with federal and state securities laws and other Applicable Law;
(ii) the Company has complied with the terms of its capital stock; (iii) all of
the Company’s capital stock acquired by it was purchased from funds appropriate
for the repurchase of shares of capital stock and otherwise in accordance with
its certificate of incorporation, bylaws and Applicable Law; (iv) no options,
warrants, subscriptions, puts, calls or other rights, commitments, undertakings
or understandings to acquire, dispose of or restrict the transfer of, any of the
Company’s capital stock or other securities of any kind or class or rights,
obligations or undertakings convertible into the Company securities of any kind
or class are authorized or outstanding; and (vi) neither the Company nor any of
its Subsidiaries is subject to any obligation to purchase, redeem or otherwise
acquire any of the Company’s capital stock or securities (or of any options or
rights or obligations described in the preceding sentence) upon the occurrence
of a specified event (and assuming that specified time periods have passed and
appropriate notices have been given) or otherwise.

 

4

 



 

--------------------------------------------------------------------------------

(b)       The Company has reserved (i) 503,061 shares of Common Stock in respect
of the rights of the holders of exchangeable stock issued by its Subsidiary
HEARx Canada, Inc.; and (ii) 5,835,455 shares of Common Stock for issuance to
officers, directors, employees and consultants of the Company pursuant to the
stock or option plans described on Section 2.2 of the Disclosure Letter, all of
which plans have been duly adopted by the Board of Directors and approved by the
Company stockholders. Except as described in the preceding sentence or in
respect of the conversion right granted to the Purchaser under the Credit
Agreement, the Company has not reserved any shares of capital stock for
issuance.

2.3.      Subsidiaries. Except as set forth on Section 2.3 of the Disclosure
Letter, the Company does not currently own or control, directly or indirectly,
any interest in any other corporation, partnership, trust, joint venture,
limited liability company, association, or other business entity. Section 2.3 of
the Disclosure Letter lists (i) the name of each Subsidiary of the Company,
along with its state of organization and the percentage ownership of the Company
in the Subsidiary, and (ii) the name of any joint venture, partnership or
similar arrangement to which the Company is a party, along with its state of
organization and the percentage ownership of the Company therein.

2.4.      Authorization. All corporate action required to be taken by the
Company’s Board of Directors in order to authorize the Company to enter into the
Transaction Agreements, and to issue the Shares at the Closing, has been taken.
All action on the part of the officers of the Company necessary for the
execution and delivery of the Transaction Agreements, the performance of all
obligations of the Company under the Transaction Agreements to be performed as
of the Closing, and the issuance and delivery of the Shares, has been taken. No
action on the part of the Company’s stockholders is required in connection with
the issuance of the Shares or the execution, delivery or performance of the
Transaction Agreements under the Company’s certificate of incorporation, bylaws
or Applicable Law. The Transaction Agreements constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and other similar Applicable Laws
relating to creditors’ rights generally.

2.5.      Valid Issuance of Shares; Listing. The Shares, when issued, sold and
delivered for the consideration set forth in Section 1.1, will be validly
issued, fully paid and nonassessable and free of any Liens or Restrictions,
other than Restrictions imposed by applicable federal and state securities laws.
Assuming the accuracy of the representations of the Purchaser in Section 3 of
this Agreement, the Shares will be issued in compliance with all applicable
federal and state securities laws and other Applicable Laws. The Company has
filed a listing application with NYSE Alternext U.S. in respect of the Shares,
such exchange has duly approved the listing without material condition, and no
action has been taken to revoke, release or otherwise alter or amend in any way
the listing.

2.6.      Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Authority is required on the part of the Company
or any of its Subsidiaries in connection with the consummation of the
transactions contemplated by this Agreement which

 

5

 



 

--------------------------------------------------------------------------------

has not already been taken, other than the registration of the Shares for resale
under the Securities Act and applicable state securities laws as required by the
Investor Rights Agreement.

2.7.      Non-Contravention. Except as set forth in Section 2.7 of the
Disclosure Letter the execution, delivery or performance by the Company of this
Agreement and the other Transaction Agreements and the issuance of the Shares do
not and will not with the passage of time or the giving of notice or both: (a)
violate, conflict with, constitute a default of, require any consent or payment
under, or permit a termination of, or create or impose any Lien or Restriction
upon any of the Company’s or any of its Subsidiaries’ assets or liabilities or
the Company or any of its Subsidiaries under: (i) any term or provision of the
Company’s or any of its Subsidiaries’ certificate or articles of incorporation
or bylaws or other governing or charter documents; (ii) any loan document, lease
or other contract to which the Company or any of its Subsidiaries is a party or
bound or to which any of them or any of their properties is subject or bound;
(iii) any Permit, judgment, decree or order of any Governmental Authority to
which the Company or any of its Subsidiaries or any of their properties are
subject or bound; or (iv) any Applicable Law; (b) create, or cause the
acceleration of the maturity of, any of the Company’s or any of its
Subsidiaries’ liabilities or obligations; or (c) cause the Company or any of its
Subsidiaries not to have all of the rights, titles and interests that the
Company or such Subsidiary currently has, unaltered and unimpaired, in and to
any of its assets. Without limiting the foregoing, (i) the resolutions adopted
by the Board of Directors of the Company authorizing the transactions
contemplated by this Agreement expressly approved the purchase of the Shares by
the Purchaser; (ii) such resolutions were duly adopted by action of at least a
majority of the members of the Board of Directors; (iii) this Agreement
constitutes the “Prior Written Approval of the Company,” as defined in the
Shareholder Rights Plan; and (iv) the issuance of the Shares does not vest
rights issued under, or terminate the right of the Company or its Subsidiary to
redeem rights at nominal cost under, the Shareholder Rights Plan or the
shareholder rights plan adopted by HEARx Canada, Inc.

2.8.      Reports and Financial Statements.

(a)       The Company has timely filed all forms, documents, statements and
reports required to be filed by it with the SEC since January 1, 2007 (the
forms, documents, statements and reports filed with the SEC since January 1,
2007, including any amendments thereto, the “Company SEC Documents”). No
Subsidiary is required to file any forms, documents, statements and reports with
the SEC or any other Governmental Authority regulating securities matters. As of
their respective dates, or, if amended or superseded by a subsequent filing made
prior to the date hereof, as of the date of the last such amendment or
superseding filing prior to the date hereof, the Company SEC Documents,
including all schedules included or documents incorporated by reference therein,
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as the case may be, and the applicable rules and
regulations promulgated thereunder. As of the time of filing with the SEC, none
of the Company SEC Documents so filed contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except to the
extent that the information in such Company SEC Document has been amended or
superseded by a later Company SEC Document filed prior to the date hereof. As of
the date hereof, there are no outstanding or unresolved comments in comment
letters received

 

6

 



 

--------------------------------------------------------------------------------

from the SEC staff with respect to the Company SEC Documents. The Common Stock
is listed on the NYSE Alternext and there are no actions or proceedings pending
or, to the knowledge of HearUSA, threatened by NYSE Alternext that could have
the effect of prohibiting or terminating the listing of Common Stock on NYSE
Alternext.

(b)       The financial statements (including all related notes and schedules)
of the Company and its Subsidiaries included in the Company SEC Documents
complied as to the form in all material respects with the published rules and
regulations of the SEC with respect thereto, fairly present in all material
respects the consolidated financial position of the Company and its
Subsidiaries, as at the respective dates thereof, and the consolidated results
of their operations and their cash flows for the respective periods then ended
(subject, in the case of the unaudited statements, to normal year-end audit
adjustments and to any other adjustments expressly described therein, including
the notes thereto, which adjustments were not and are not expected to be
material in amount). The financial statements (including all related notes and
schedules) of the Company and its Subsidiaries have been derived from the
accounting books and records of the Company and its Subsidiaries and were
prepared in conformity with GAAP (except, in the case of the unaudited
statements, as permitted by the SEC) applied on a consistent basis during the
periods involved (except as may be expressly indicated therein or in the notes
thereto). The Company has established and maintains disclosure controls and
procedures and internal controls over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) that comply in all respects with the requirements of the Exchange
Act and have been designed by, or under the supervision of, the Chief Executive
Officer and Chief Financial Officer of the Company, or Persons performing
similar functions.

(c)       Except (i) as reflected or reserved against in the Company’s
consolidated balance sheet as of September 27, 2008 (or the notes thereto)
included in the Company SEC Documents, (ii) as set forth in Section 2.8(d) of
the Disclosure Letter, and (iii) for liabilities and obligations incurred in the
ordinary course of business consistent with past practice since September 27,
2008, neither the Company nor any Subsidiary of the Company has any material
liabilities or obligations of any nature whatsoever (whether accrued, absolute,
contingent, changing, known, unknown, determinable, indeterminable, liquidated,
unliquidated or otherwise and whether due or to become due).

2.9.      Litigation. Except as set forth in Section 2.9 of the Disclosure
Letter or in the Company SEC Documents, there is no claim, action, suit,
proceeding, arbitration, complaint, charge or investigation pending or to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
or any officer or director of any of them (i) that questions the validity of the
Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements; or (ii)
that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Neither the Company any of its
Subsidiaries nor, to the Company’s knowledge, any of their respective officers
or directors, is a party or is named as subject to the provisions of any order,
writ, injunction, judgment or decree of any Governmental Authority.

2.10.      Compliance with Law. Except as set forth in Section 2.10 of the
Disclosure Letter: The Company and each of its Subsidiaries: (i) is (and since
January 1, 2007

 

7

 



 

--------------------------------------------------------------------------------

has been) in compliance with all Medicare and Medicaid Applicable Laws and in
material compliance with all other Applicable Laws (including those involving
antitrust, unfair competition, trade regulation, antipollution, environmental,
employment, plant downsizing, relocation, closing or safety); and (ii) since
January 1, 2007 has received no written notice of any non-compliance with any
Applicable Law. Neither the Company nor any of its Subsidiaries has at any time
made any illegal payments for political contributions, any illegal or improper
payments for referrals, or any bribes, illegal kickback payments or other
illegal payments. Neither the Company nor any of its Subsidiaries is
disqualified, for any reason, from operating its business including receiving
reimbursements from third party payors in any location in which is operates or
has operated by a Governmental Authority or customer by reason of the Company’s
or any of its Subsidiaries’ acts or omissions.

2.11.    Taxes. Except as set forth in Section 2.11 of the Disclosure Letter:
(a) all returns of every nature of Taxes required to be filed by the Company and
its Subsidiaries have been timely and otherwise properly filed, and no
extensions of time in which to file any such returns are in effect; (b) the
Company and each of its Subsidiaries has paid and satisfied on or before their
respective due dates all Taxes for periods covered by such returns; (c) all
Taxes and other amounts that the Company or any of its Subsidiaries is or was
required by Applicable Law to withhold or collect have been duly withheld and
collected and have been paid over to the proper Governmental Authorities in
accordance with Applicable Law; (d) there are no Liens for Taxes on any of the
Company's or any of its Subsidiaries’ assets other than any Lien imposed by
Applicable Law for property Taxes for the current Tax period that are not yet
due and payable; and (e) no audit of the returns of the Company's or any of its
Subsidiaries’ Taxes is currently being conducted.

2.12.    Intellectual Property. Either the Company or a Subsidiary of the
Company owns, or is licensed or otherwise possesses all rights necessary to use,
all trademarks, trade names, service marks, service names, mark registrations or
applications, logos, assumed names, domain names, registered and unregistered
copyrights, patent registrations or applications and registrations, and trade
secrets used in their respective businesses (collectively, the “Intellectual
Property”). There are no pending or, to the Knowledge of the Company, threatened
claims by any person alleging infringement or misappropriation by the Company or
any of its Subsidiaries for their use of the Intellectual Property of the
Company or any of its Subsidiaries. To the Knowledge of the Company, the conduct
of the business of the Company and its Subsidiaries does not infringe or
misappropriate any intellectual property rights of any person.

2.13.    Conflicts of Interest. Except as set forth in Section 2.13 of the
Disclosure Letter:

(a)       Other than (i) employee benefits generally made available to all
employees, (ii) director and officer indemnification agreements approved by the
Board of Directors, and (iii) as disclosed in the Company SEC Filings, there are
no agreements, understandings or proposed transactions between the Company or
any of its Subsidiaries, on the one hand, and any of their officers, directors,
or key employees, or any Affiliate of any of the foregoing, on the other.

 

8

 



 

--------------------------------------------------------------------------------

(b)       Neither the Company nor any of its Subsidiaries is indebted, directly
or indirectly, to any of its directors, officers or employees or to their
respective spouses or children or to any Affiliate of any of the foregoing. None
of the Company’s or any of its Subsidiaries’ directors, officers or employees,
or any members of their immediate families, or any Affiliate of the foregoing,
to the Company’s knowledge, have any direct or indirect ownership interest in
any firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation which competes
with the Company except ownership of stock in (but not exceeding two percent of
the outstanding capital stock of) publicly traded companies that may compete
with the Company. To the Company’s knowledge, none of the Company’s or any of
its Subsidiaries’ directors, officers or employees or any members of their
immediate families or any Affiliate of any of the foregoing are, directly or
indirectly, interested in any material contract with the Company. None of the
directors or officers of the Company or any of its Subsidiaries, or any members
of their immediate families, has any material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
the Company’s or its Subsidiaries’ major business relationship partners, service
providers, joint venture partners, licensees and competitors.

2.14.    Disclosure. No representation or warranty of the Company contained in
this Agreement, as qualified by the Disclosure Letter, and no certificate
furnished or to be furnished to Purchaser at the Closing contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.

2.15.    Credit Agreement. The representations and warranties of the Company
contained in the Credit Agreement are true and correct on and as of the date
hereof as if made on the date hereof. The Company is in compliance as of the
date hereof with all of its covenants and agreements contained in the Credit
Agreement, as modified by the amendments contemplated by the Transaction
Documents.

3.         Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:

3.1.      Authorization. The Purchaser has full power and authority to enter
into the Transaction Agreements. The Transaction Agreements to which the
Purchaser is a party, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and other similar Applicable Laws
relating to creditors’ rights generally.

3.2.      Purchase for Own Account; No Solicitation; Unregistered Shares. The
Shares are being acquired for investment for the Purchaser’s own account, not as
a nominee or agent, and not with a view to the public resale or distribution of
any part thereof. The Purchaser to its knowledge has received no public
solicitation or advertisement concerning an offer to sell the Shares. The
Purchaser has been advised that the Shares are not being registered under the
Securities Act on the grounds that this transaction is exempt from registration,
and that reliance by the Company on such exemption is predicated in part on its
representations in this Agreement.

 

9

 



 

--------------------------------------------------------------------------------

3.3.      Disclosure of Information; Etc. The Purchaser has had an opportunity
to discuss the Company’s business, management, financial affairs and the terms
and conditions of the offering of the Shares with the Company’s management. The
foregoing, however, does not limit or modify in any respect the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Purchaser to rely thereon. The Purchaser is an “accredited investor” as defined
in Rule 501(a) of Regulation D. The Purchaser is not a broker, a dealer or an
entity engaged in the business of being a broker dealer.

4.         Conditions to the Purchaser’s Obligations at Closing. The obligations
of the Purchaser to purchase Shares at the Closing are subject to the
fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived:

4.1.      Representations and Warranties. The representations and warranties of
the Company contained in Section 2 shall be true and correct in all material
respects as of such Closing, except that any such representations and warranties
shall be true and correct in all respects where such representation and warranty
is qualified with respect to materiality in Section 2, as the case may be.

4.2.      Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before such
Closing.

4.3.      Compliance Certificate. The President of the Company shall deliver to
the Purchaser at such Closing a certificate certifying that the conditions
specified in Sections 4.1, 4.2 and 4.4 have been fulfilled.

4.4.      Qualifications. All authorizations, approvals or permits, if any, of
any Governmental Authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of such
Closing. Without limiting the foregoing, approval for the valid listing of the
Shares with NYSE Alternext U.S. shall not have been modified or withdrawn and
shall not require stockholder approval.

4.5.      Joint Certificate. The Company shall have executed a Joint Certificate
(the “Joint Certificate”) with the Purchaser certifying (a) the amount of the
purchase price per share of Common Stock; (b) the Trade Debt deemed satisfied
pursuant to Section 1.2(c); (c) the Trade Debt converted into loans under the
amendment to the Credit Agreement referred to in Section 4.7; (d) the amounts
outstanding under each tranche of loans outstanding under the Loan Agreement and
(e) the amount of Trade Debt based on the July Invoices.

4.6.      Certain Payments. The Trade Debt based on the July Invoices, and all
accrued but unpaid interest on the outstanding principal amounts of the Tranche
D and Tranche E Loans (as defined in the Credit Agreement), shall have been paid
in full in cash.

4.7.      Credit Agreement and Security Agreement. The Company shall have
entered into an amendment to the Credit Agreement in substantially the form of
Exhibit A, and an amendment to the related Amended and Restated Security
Agreement in substantially the form of Exhibit B.

 

10

 



 

--------------------------------------------------------------------------------

4.8.      Supply Agreement. The Company shall have entered into an amendment to
the Supply Agreement in substantially the form of Exhibit C.

4.9.      Investor Rights Agreement. The Company shall have entered into an
amendment to the Investor Rights Agreement in substantially the form of Exhibit
D.

4.10.    Certain Contractual Commitments. The Company shall have demonstrated
full funding for its obligations under certain of its contractual commitments to
the reasonable satisfaction of the Purchaser.

4.11.    Approvals. The Purchaser shall have received all required approvals for
entering into the Transaction Agreements from its Affiliates.

4.12.    Due Diligence. The Purchaser shall have completed its financial and
legal (including compliance) due diligence with respect to the Company.

4.13.    Opinion of Company Counsel. The Purchaser shall have received from
Bryan Cave LLP, counsel for the Company, an opinion, dated as of the Initial
Closing, in substantially the form of Exhibit E.

4.14.    Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Purchaser at the Closing a certificate certifying (i) the
certificate of incorporation and bylaws of the Company, and (ii) resolutions of
the Board of Directors of the Company approving the Transaction Agreements and
the transactions contemplated under the Transaction Agreements.

4.15.    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Purchaser, and Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

5.   Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchaser at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:

5.1.                  Representations and Warranties. The representations and
warranties of the Purchaser contained in Section 3 shall be true and correct in
all material respects as of such Closing.

5.2.                  Performance. The Purchaser shall have performed and
complied with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before such Closing.

5.3.                  Qualifications. All authorizations, approvals or permits,
if any, of any governmental authority or regulatory body of the United States or
of any state that are required in connection with the lawful issuance and sale
of the Stock pursuant to this Agreement shall be obtained and effective as of
the Closing. Without limiting the foregoing, approval for the

 

11

 



 

--------------------------------------------------------------------------------

valid listing of the Shares with NYSE Alternext U.S. shall not have been
modified or withdrawn and shall not require stockholder approval.

5.4.                  Joint Certificate. The Purchaser shall have executed the
Joint Certificate.

5.5.                  Credit Agreement and Security Agreement. The Purchaser
shall have entered into an amendment to the Credit Agreement in substantially
the form of Exhibit A, and an amendment to the related Amended and Restated
Security Agreement in substantially the form of Exhibit B.

5.6.                  Supply Agreement. The Purchaser shall have entered into an
amendment to the Supply Agreement in substantially the form of Exhibit C.

5.7.                  Investor Rights Agreement. The Purchaser shall have
entered into an amendment to the Investor Rights Agreement in substantially the
form of Exhibit D.

6.   Survival of Representations and Warranties; Indemnity.

6.1.                  Survival of Warranties. The representations, warranties,
covenants and agreements made by the parties in this Agreement or in any
agreement, certificate, instrument or other document executed and delivered by a
party pursuant to this Agreement will survive the Closing. The representations
and warranties contained in this Agreement will expire on the date 18 months
after the date of Closing, except that (i) the representations and warranties
contained in Sections 2.2, 2.4 and 2.5 will not expire, and (ii) a
representation or warranty will not expire until resolution of any pending
claims arising out of or relating to such representation or warranty. Each
party, acknowledging that the other is entitled to rely on its representations,
warranties, covenants and agreements in this Agreement (qualified only by the
disclosures in the Disclosure Letter) in order to preserve the benefit of the
bargain otherwise represented by this Agreement, agrees that neither the
survival of such representations, warranties, covenants and agreements, nor
their enforceability nor any remedies for breaches of them will be affected by
any knowledge of a party regardless of when or how such party acquired such
knowledge, specifically including knowledge of a breach obtained before the
Closing occurs.

6.2.                  Indemnification. Each party will indemnify, defend and
hold the other harmless for any Loss (as defined below) incurred or suffered by
the other party as a result of or involving a breach by the other party of a
representation, warranty, covenant or agreement set forth in this Agreement or
in the Disclosure Letter or in any certificate referred to in Sections 4.3,
4.5., 4.14 or 5.4 (but for purposes of this Section, disregarding materiality
and knowledge qualifiers in such representations or warranties and provisions in
such representations and warranties that limit them to acts or omissions or
facts or circumstances after a specified date). “Loss” means any liability,
loss, cost, damage or expense, including reasonable attorneys’ fees and
expenses.

6.3.                  Certain Limitations and Other Provisions. Notwithstanding
the foregoing:

 

12

 



 

--------------------------------------------------------------------------------

(a)       No party will be required to indemnify the other party pursuant to the
foregoing unless the party claiming the right to be indemnified gives notice to
the other party of facts which it in good faith thinks constitute a reasonable
basis for indemnification pursuant to this Section 6 on a date no later than 18
months after the date of Closing (but such limitation does not apply to breaches
of the representations and warranties in Sections 2.2, 2.4 or 2.5).

(b)       Neither the Company nor the Purchaser will be required to indemnify
the other party pursuant to Section 6.2 unless the aggregate amount of the
agreed to or adjudicated indemnification claims against such party for breaches
of representations and warranties exceed an amount equal to 1% of the Aggregate
Purchase Price (the “Threshold”); provided that once the agreed to or
adjudicated indemnification claims against such party exceeds the Threshold, the
entire amount of the Losses will be recoverable, not just the amount in excess
of the Threshold.

(c)       Neither the Company nor the Purchaser will be obligated to make
indemnification payments for breaches of representations or warranties pursuant
to Section 6.2 which in the aggregate exceed an amount equal to the Aggregate
Purchase Price.

(d)       When a Loss as to which a notice has been timely given in accordance
with Section 6.3(a) is paid or is otherwise fixed or determined, then the person
claiming the right to be indemnified (the “Indemnified Party”) will give the
person from whom it is claiming indemnification (the “Indemnifying Party”)
notice of such Loss, in reasonable detail and specifying the amount of such
Loss. If the Indemnifying Party is permitted to dispute such claim, it will,
within 30 days after receipt of notice of the claim of Loss against it pursuant
to this Section, give counternotice, setting forth the basis for disputing such
claim, to the Indemnified Party. If no such counternotice is given within such
thirty-day period or if the Indemnifying Party acknowledges liability for
indemnification pursuant to Section 6.3(e) or otherwise, then such Loss will be
satisfied within three business days as provided in Section 6.4. If, within 30
days after the receipt of counternotice by the Indemnified Party (during which
time the parties will negotiate in good faith to resolve the dispute) the
parties have not reached agreement as to the claim in question, then either
party may pursue any remedy available to it at law or in equity.

(e)       If a claim or demand for indemnification is based upon an asserted
liability or obligation to a person not a party nor a successor or assign of a
party (a “Third Party Claim”), then the Indemnified Party will undertake in good
faith to give prompt notice of any such Third Party Claim to the Indemnifying
Party; provided, however, that a failure to provide such notice of a Third Party
Claim will not prejudice any right to indemnification under this Agreement
except to the extent that the Indemnifying Party is prejudiced by such failure.
The Indemnifying Party will defend such claims or actions at its expense with
lawyers chosen (with the Indemnified Party’s consent, which will not be
unreasonably withheld or delayed) and paid by it and will give written notice of
defense to the Indemnified Party within 10 days after the date such notice of a
Third Party Claim (or such shorter period of time as may be necessary to
preserve all rights under the Third Party Claim) is deemed received acknowledges
that (i) the Indemnifying Party is liable under this Section 6 for the claim,
and (ii) the Indemnifying Party is defending the claim with the retained lawyer
identified therein. If the Indemnifying Party does not duly give such notice of
defense as provided above or is not defending a Third Party Claim

 

13

 



 

--------------------------------------------------------------------------------

for any reason, then it will be deemed to have irrevocably waived its right to
defend or settle such claims. The Indemnifying Party may not settle any such
claim or action without the consent of the Indemnified Party (which consent will
not be unreasonably withheld or delayed; provided that any such consent shall
contain a full release for the Indemnified Party, its officers, directors,
employees agents and Affiliates).

(f)        Notwithstanding anything to the contrary in this Section 6.3: (i) the
Indemnified Party will be entitled to participate in the defense of such claim
or action and to employ lawyers of its choice for such purpose at its own
expense, and (ii) the Indemnified Party will be entitled to assume control of
the defense and resolution of such claim, and the Indemnifying Party will pay
the reasonable fees and expenses of lawyers retained by the Indemnified Party
(excluding the fees and expenses of the Indemnified Party's lawyers before the
date of such assumption of the defense), if: (A) the Indemnified Party
reasonably believes that such claim or action could be reasonably expected to
have a material adverse effect on the Indemnified Party’s assets, business or
reputation; (B) the Indemnified Party reasonably believes that there exists or
could arise a conflict of interest that, under applicable principles of legal
ethics, could prohibit a single lawyer or law firm from representing both the
Indemnified Party and the Indemnifying Party in such claim or action; (C) the
Indemnifying Party either failed to give a Notice of Defense or has failed or is
failing to prosecute or defend vigorously such claim or action; or (D) criminal
penalties or injunctive relief could be imposed on the Indemnified Party in
connection with such claim or action.

(g)       The indemnification obligations in this Article 6 (i) are for the
benefit of the stated indemnified persons, their permitted successors and
assigns and their officers, directors, employees, agents and affiliates; and
(ii) do not limit in any way the rights and remedies of the parties under the
Credit Agreement, the Supply Agreement, the Investor Rights Agreement or related
documents and agreements. The phrase “breach of a representation” includes a
misrepresentation, a representation’s or warranty’s being inaccurate, and the
omission of a fact necessary to make any representation or warranty not
misleading. Indemnification payments will be treated for Tax purposes as
adjustments to the Aggregate Purchase Price.

6.4.                  Satisfaction of Claim. Subject to the procedures and
limitations set forth above, claims for indemnified Losses will be satisfied by
paying the amount of the Loss to the Indemnified Party within two business days
after the Loss is agreed to or determined by a court proceeding. Payments
pursuant to the foregoing will be by wire transfer or by check, as the recipient
may direct.

7.   Miscellaneous.

7.1.                  Transfer; Successors and Assigns. The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

14

 



 

--------------------------------------------------------------------------------

7.2.                  Governing Law; Integration; Amendment; Waiver; Remedies
Cumulative. This Agreement shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflicts
of laws. This Agreement supersedes all prior negotiations, agreements and
understandings between the parties as to its subject matter, constitute the
entire agreement between the parties as to its subject matter, and may not be
altered or amended except in writing signed by the parties. The failure of any
party at any time or times to require performance of any provision of this
Agreement will in no manner affect the right to enforce the same; and no waiver
by any party of any provision (or of a breach of any provision) of this
Agreement, whether by conduct or otherwise, in any one or more instances will be
deemed or construed either as a further or continuing waiver of any such
provision or breach or as a waiver of any other provision (or of a breach of any
other provision) of this Agreement. The remedies of a party provided in this
Agreement are cumulative and will not exclude any other remedies to which any
party may be lawfully entitled under this Agreement or applicable law, and the
exercise of a remedy will not be deemed an election excluding any other remedy
(any such claim by the other party being hereby waived).

7.3.                  Counterparts. This Agreement may be executed in two
counterparts, both of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

7.4.                  Certain Rules of Construction. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. For purposes of this
Agreement: (a) “Article,” “Section,” “Subsection,” “Exhibit” or “Schedule”
refers to such item of or to this Agreement; (b) “business day” means any day
other than Saturday, Sunday or any day on which banks located in the State of
New York are authorized or obligated to close; (c) “contract” means any written
or oral contract of any kind whatsoever and all related amendments,
modifications, supplements, waivers and consents; (d) “copy” or “copies” means
that the copy or copies of the material to which it relates are true, correct
and complete; (e) “including” and any other words or phrases of inclusion will
not be construed as terms of limitation, so that references to “included”
matters will be regarded as non-exclusive, non-characterizing illustrations; (f)
“lease” means any written or oral lease, sublease, rental contract or similar
contract and all amendments, modifications, supplements, waivers and consents to
or under them pursuant to which a person leases or rents, either as lessee or
tenant, any property; (g) “party” and “parties” means each or all, as
appropriate, of the persons who have executed and delivered this Agreement; and
each such term and each defined term referring to a party also refers to each
permitted successor or assign of such a party, and when appropriate to effect
the binding nature of this Agreement for the benefit of another party, any other
successor or assign of such a party; (h) “person” means any individual, sole
proprietorship, partnership, joint venture, corporation, estate, trust,
unincorporated organization, association, limited liability company, institution
or other entity, including any that is a Governmental Authority; (i) “plan”
means any plan, program or policy and all related amendments, modifications,
supplements, waivers and consents; (j) “will” has the same meaning as “shall”
and thus means an obligation and an imperative and not a futurity; (k) titles
and captions of or in this Agreement, the cover sheet and table of contents of
this Agreement, are inserted only as a matter of convenience and in no way
define, limit, extend or

 

15

 



 

--------------------------------------------------------------------------------

describe the scope of this Agreement or the intent of any of its provisions; (l)
whenever the context requires, the singular includes the plural and the plural
includes the singular, and the gender of any pronoun includes the other genders;
(m) each exhibit referred to in this Agreement and the Disclosure Letter is
hereby incorporated by reference into, and is made a part of, this Agreement as
if set out in full in the first place that reference is made to it; and a matter
disclosed in one Section of the Disclosure Letter is not deemed disclosed in any
other Section of the Disclosure Letter unless a specific cross-reference is
included in such other Section; (n) any reference to any statutory provision
includes each successor provision and all Applicable Law as to such provision;
and (o) acknowledging that the parties have participated jointly in the
negotiation and drafting of this Agreement, if an ambiguity or question of
intent or interpretation arises as to any aspect of this Agreement, then it will
be construed as if drafted jointly by the parties and no presumption or burden
of proof will arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

7.5.                  Notices. All notices and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by facsimile if sent during normal business hours of the recipient,
and if not so confirmed, then on the next business day, (c) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page, or to such
facsimile number or address as subsequently modified by written notice given in
accordance with this Section 7.5. If notice is given to the Company, a copy
shall also be sent to Bryan Cave LLP, 700 13th Street, N.W., Washington DC
20005, attention LaDawn Naegle, Esq., fax: 202.508.6200; and  if notice is given
to the Purchaser, a copy shall also be given to General Counsel, Siemens
Corporation, 153 East 53rd Street, 56th Floor, New York, NY 10022,
fax:212.258.4490.

7.6.                  Fees and Expenses. Each party will bear its respective
costs and expenses in connection with the negotiation, execution and delivery of
this Agreement and the other Transaction Documents. This Section 7.7 is not a
limitation on the indemnification rights of the parties under Section 6.

7.7.                  Severability. The invalidity of unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.

7.8.                  Forum; Waiver of Jury Trial. All actions or proceedings
relating to this Agreement (whether to enforce a right or obligation or obtain a
remedy or otherwise) will be brought solely in the state or federal courts
located in or for the Borough of Manhattan, New York, New York. Each party
hereby unconditionally and irrevocably consents to the jurisdiction of such
courts and waives its rights to bring any action or proceeding against the other
party except in such courts. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY RIGHT TO
A JURY TRIAL WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT. If any party seeks to enforce any right under this Agreement by
joining another party to a judicial proceeding before a jury in which such third

 

16

 



 

--------------------------------------------------------------------------------

party is a party, the parties will request the court to try the claims between
the parties to this Agreement without submitting the matter to the jury.

[Remainder of Page Intentionally Left Blank]

The parties have executed this Stock Purchase Agreement as of the date first
written above.

 

 

 

THE COMPANY:

 

HEARUSA, INC.

 

 

 

 

By:

/s/ Stephen J. Hansbrough

 

 

 

 

Name:

Stephen J. Hansbrough

 

(print)

 

 

Title:

Chief Executive Officer

 

 

 

 

Address:

1250 Northpoint Parkway
West Palm Beach, FL 33407
Attention: President
Telecopy: 561.688.8893

 

 

 

THE PURCHASER:

 

SIEMENS HEARING INSTRUMENTS, INC.

 

 

 

 

By:

/s/ Christi Pedra

 

 

 

 

Name:

Christi Pedra

 

(print)

 

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Nicolau Gaeta

 

 

 

 

Name:

Nicolau Gaeta

 

(print)

 

 

Title:

Chief Financial Officer

 

 

 

 

Address:

10 Constitution Avenue
Piscataway, NJ 08855
Attention: President
Telecopy: 732.562.6688

 

*        *        *        *

 

 

 

SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT

 

17

 



 

 